Name: Commission Regulation (EU) NoÃ 715/2010 of 10Ã August 2010 amending Council Regulation (EC) NoÃ 2223/96 as regards adaptations following the revision of the statistical classification of economic activities NACE Revision 2 and the statistical classification of products by activity (CPA) in national accounts
 Type: Regulation
 Subject Matter: communications;  information and information processing;  national accounts;  economic analysis
 Date Published: nan

 11.8.2010 EN Official Journal of the European Union L 210/1 COMMISSION REGULATION (EU) No 715/2010 of 10 August 2010 amending Council Regulation (EC) No 2223/96 as regards adaptations following the revision of the statistical classification of economic activities NACE Revision 2 and the statistical classification of products by activity (CPA) in national accounts THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (1), and in particular Articles 2(2) and 3(2) thereof, Whereas: (1) The introduction of an updated classification system is central to the Commissions ongoing efforts to maintain the relevance of European statistics, by taking into account technological developments and structural changes in the economy. (2) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (2) established a revised statistical classification of economic activities, called NACE Revision 2 (hereinafter referred to as NACE Rev. 2). (3) Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (3) established a revised statistical classification of products by activity (hereinafter referred to as CPA 2008). (4) Regulation (EC) No 2223/96 setting up the European System of Accounts 1995 (hereinafter referred to as ESA 95) provides a methodology of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States. (5) The establishment of a revised statistical classification of economic activities and a revised statistical classification of products by activity require adaptation of Regulation (EC) No 2223/96. (6) The Committee on Monetary, Financial and Balance of Payments Statistics (CMFB) set up by Council Decision 2006/856/EC (4) has been consulted. (7) The European Statistical System Committee has been consulted, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2223/96 is amended as follows: 1. The term NACE rev. 1 is replaced by NACE Rev. 2 throughout the text with the exception of paragraph 8.153. 2. In paragraph 2.34, division 70 is replaced by division 68. 3. The text of footnote (1) to paragraph 2.103 is replaced by NACE Rev. 2: Statistical Classification of Economic Activities in the European Community in accordance with Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains. 4. In footnote (2) to paragraph 2.106, ISIC Rev. 3 is replaced by ISIC Rev. 4. 5. The text of footnote to paragraph 2.118 is replaced by the following: CPA: Statistical Classification of Products by Activity in accordance with Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93. 6. In Annex 7.1 to Chapter 7, the definition of Transport equipment (AN.11131) is replaced by the following: Equipment for moving people and objects. Examples include products other than parts included in CPA (1) divisions 29 and 30, such as motor vehicles, trailers and semi-trailers, ships, railway and tramway locomotives and rolling stock, aircraft and spacecraft, motorcycles, bicycles, etc. 7. In Annex 7.1 to Chapter 7, the definition for Other machinery and equipment (AN.11132) is replaced by the following: Machinery and equipment not elsewhere classified. Examples include products other than parts, installation, repair and maintenance services included in CPA groups 28.1, general purpose machinery; 28.2, other general purpose machinery; 28.3, agricultural and forestry machinery; 28.4, metal forming machinery and machine tools; 28.9, other special-purpose machinery; 26.2, computers and peripheral equipment; 26.3, communication equipment; 26.4, consumer electronics; 26.5, measuring, testing and navigating equipment; watches and clocks; 26.6, irradiation, electromedical and electrotherapeutic equipment; 26.7, optical instruments and photographic equipment; and in CPA division 27, electrical equipment. Other examples are products other than parts, installation, repair and maintenance services included in CPA sub-category 20.13.14, fuel elements (cartridges), non-irradiated, for nuclear reactors; in CPA division 31, furniture; in CPA groups 32.2, musical instruments; 32.3, sports goods; and 25.3, steam generators, except central heating hot water boilers. 8. The text of footnote (1) to Annex 7.1 to Chapter 7 is replaced by the following: Statistical Classification of Products by Activity (CPA). 9. In Annex II paragraph 7, class 70.20 Letting of own property  is replaced by class 68.20 Renting and operating of own or leased real estate  , division 71 Renting of machinery and equipment without operator and of personal and household goods  is replaced by division 77 Rental and leasing activities  and class 60.24 is replaced by class 49.41. 10. In Annex II paragraph 11, class 65.21 is replaced by class 64.91. 11. In Annex II paragraph 14, class 65.22 is replaced by class 64.92. 12. In Annex III paragraph 14, class 75.30 is replaced by class 84.30. 13. In Annex III paragraph 17, class 66.02 is replaced by class 65.30. 14. In Annex III paragraph 32, class 66.01 is replaced by class 65.11. 15. In Annex III paragraph 37, class 66.03 is replaced by class 65.12. 16. In Annex III paragraph 41, class 67.20 is replaced by group 66.2. 17. In Table 8.22, the Table title INDUSTRIES (by NACE-sections) is replaced by INDUSTRIES (by NACE rev. 1 sections). 18. In Annex IV, the Section title REGROUPING AND CODING OF INDUSTRIES (A), PRODUCTS (P) AND INVESTMENTS (FIXED CAPITAL FORMATION) (PI) is replaced by the following: REGROUPING AND CODING OF INDUSTRIES (A*), PRODUCTS (P*) AND FIXED ASSETS (FIXED CAPITAL FORMATION) (AN). 19. In Annex IV, the text following the title: REGROUPING AND CODING OF INDUSTRIES (A), PRODUCTS (P) AND INVESTMENTS (FIXED CAPITAL FORMATION) (PI) is replaced by the text in the Annex to this Regulation. 20. In Annex B, A3 is replaced by A*3, A6 is replaced by A*10, A6 is replaced by A*10, A17 is replaced by A*21, A31 is replaced by A*38, and A60 is replaced by A*64 throughout the text. 21. In Annex B, in Table Overview of the tables:  Sections with reference to Tables 15 and 16 are deleted: 15 Supply table at basic prices including transformation into purchasers prices, A60 * P60 36 2007 2000 onwards 16 Use table at purchasers prices, A60 * P60 36 2007 2000 onwards and replaced by the following: 15 Supply table at basic prices including transformation into purchasers prices 36 2007 2000 onwards 16 Use table at purchasers prices 36 2007 2000 onwards  Sections with reference to Tables 17, 18 and 19 are deleted: 17 Symmetric input-output table at basic prices, P60 * P60, five yearly 36 2008 2000 onwards 18 Symmetric input-output table for domestic output at basic prices, P60 * P60, five yearly 36 2008 2000 onwards 19 Symmetric input-output table for imports at basic prices, P60 * P60, five yearly 36 2008 2000 onwards and replaced by the following: 17 Symmetric input-output table at basic prices, five yearly 36 2008 2000 onwards 18 Symmetric input-output table for domestic output at basic prices, five yearly 36 2008 2000 onwards 19 Symmetric input-output table for imports at basic prices, five yearly 36 2008 2000 onwards 22. In Annex B, n = 60 is replaced by n = 64 and m = 60 is replaced by m = 64 throughout the text. 23. In Annex B, Table 10 is replaced by the following: Table 10  Tables by industry and by region (NUTS II) Code List of variables Breakdown B1.g 1. Gross value added at basic prices (current prices) A*10 D.1 2. Compensation of employees (current prices) A*10 P.51 3. Gross fixed capital formation (current prices) A*10 4. Employment in thousands of persons and thousands of hours worked ETO  Total A*10 EEM  Employees A*10 24. In Annex B, Table 12 is replaced by the following: Table 12  Tables by industry and by region (NUTS III) Code List of variables Breakdown B1.g 1. Gross value added at basic prices (current prices) A*10 2. Employment (thousands of persons) ETO  Total A*10 EEM  Employees A*10 25. In Annex B, in Tables 15 and 16, Products (CPA) is replaced by Products (P*64) and Industries (NACE A60) is replaced by Industries (A*64). 26. In Annex B, in Tables 17, 18 and 19, Products is replaced by Products (P*64). 27. In Annex B, in Section Derogations by Member State:  Bulgaria: Table 2.1 Derogations for tables the following reference to Table 22 is deleted: 22 All variables Year 2005: first transmission in 2008 2005 2008 Years 2000-2004: first transmission in 2010 2000-2004 2010 Years 1998-1999: first transmission in 2011 1998-1999 2011 Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted and replaced by the following: 22 All variables Year 2005: first transmission in 2008 2005 2008 Years 2000-2004: first transmission in 2010 2000-2004 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted  Bulgaria: Table 2.2 Derogations for single variables/items in the Tables the following reference to Table 10 is deleted: 10 Gross fixed capital formation (P.51) Years 2005-2006: first transmission in 2009 2005-2006 2009 Years 2000-2004: first transmission in 2011 2000-2004 2011 Years 1998-1999: first transmission in 2012 1998-1999 2012 Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted and replaced by the following: 10 Gross fixed capital formation (P.51) Years 2005-2006: first transmission in 2009 2005-2006 2009 Years 2000-2004: first transmission in 2011 2000-2004 2011 Year 1999: first transmission in 2012 1999 2012 Years 1995-1998: not to be transmitted 1995-1998 Not to be transmitted  Greece: Table 7.2 Derogations for single variable/items in the tables the following reference to Table 1 is deleted: 1 Employment  quarterly Years 1990-1994: first transmission in 2011 1990-1994 2011 and replaced by the following: 1 Employment  quarterly  totals Years 1990-1994: first transmission in 2011 1990-1994 2011 Employment  quarterly  industry breakdown Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted  France: Table 9.1 Derogations for tables the following reference to Table 3 is deleted: 3 All variables: breakdown by industry A31, A60 Years 1980-1998: first transmission in 2011 1980-1998 2011 and replaced by the following: 3 All variables excluding population, employment, compensation of employees: breakdown by industry A*38, A*64 Years 1995-1998: first transmission in 2012 1995-1998 2012 Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted  Netherlands: Table 18.2 Derogations for single variables/items in the tables the following reference to Table 1 is deleted: 1 Employed and self-employed in resident production units: industry J to K and L to P, persons  annual Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted and replaced by the following: 1 Employed and self-employed in resident production units: industry K to L and O to T, persons  annual Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted  Netherlands: Table 18.2 Derogations for single variables/items in the tables the following references to Table 3 are deleted: 3 Current prices: Variables P.1, P.2, B.1G, D.29-D.39, D.1, D.11 for industries B, DC_DD, DI, DN Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted Variables B.2N+B.3N for industries, B, CA_CB, DC_DD, DH_DI, DK_DN, DH, DO Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 3 Previous years prices and chain-linked volumes: Variables B.1G for industries B, CA_CB, DB_DE, DH_DN, J_K, O_P Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted Variable K.1 for industries B, CA_CB, DC_DD, DH_DI, DK_DN, H_O Years 1980-1995: not to be transmitted 1980-1995 Not to be transmitted 3 Current prices: Variables P.5, P.52, P.53 breakdown by industry Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted Variable P.51 for industries B, CA_CB, DC_DD, DI Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 3 Previous years prices and chain-linked volumes: Variables P.5, P.52, P.53 Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted Variables P.5, P.52, P.53 breakdown by industry Years 1988-1995: not to be transmitted 1988-1995 Not to be transmitted Variable P.51 for industries B, CA_CB, DC_DD, DI Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted and replaced by the following: 3 Current prices: Variables P.1, P.2, B.1G, D.29-D.39, for industries 03, 13-16, 23, 28 Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted Variables B.2N+B.3N for industries, 03, 05-09, 13-16, 22-23, 27-32 Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 3 Previous years prices and chain-linked volumes: Variables B.1G for industries 03, 05-09, 13-17, 22-33, 64-68, 96-98 Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted Variable K.1 for industries 03, 05-09, 13-16, 22-23, 27-32, 55-96 Years 1980-1995: not to be transmitted 1980-1995 Not to be transmitted 3 Current prices: Variables P.5, P.52, P.53 breakdown by industry Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted Variable P.51 for industries 03, 05-09, 13-16, 23 Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 3 Previous years prices and chain-linked volumes: Variables P.5, P.52, P.53 Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted Variables P.5, P.52, P.53 breakdown by industry Years 1988-1995: not to be transmitted 1988-1995 Not to be transmitted Variable P.51 for industries 03, 05-09, 13-16, 23 Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted  Sweden: Table 26.2 Derogations for single variables/items in the tables the term Split of industries 50-52 is deleted and replaced by Split of industries 45-47. 28. In Annex B, the following is added after Table 26: DATA TRANSMISSION 1. The breakdowns A*3, A*10, A*21, A*38 and A*64 derived from NACE Rev. 2 and P*3, P*10, P*21, P*38 and P*64 derived from CPA 2008 shall be used for all data transmitted due after 31 August 2011, with the exceptions listed in the second subparagraph. Member States for which a derogation for data transmissions for Tables 15 to 19 of Regulation (EC) No 2223/96 is granted until 2011 or later shall apply the breakdowns A3, A6, A17, A31, A60, P3, P6, P17, P31 and P60 for reference periods up to 2007 and the breakdowns A*3, A*10, A*21, A*38, A*64, P*3, P*10, P*21, P*38 and P*64 for reference periods from 2008 onwards, regardless of the time of data transmission. 2. Until 31 December 2014, the transmission of Table 10 shall use either the NACE Rev. 2 breakdown A*10 or the following aggregated positions of NACE Rev. 2 breakdown A*10:  (G, H, I and J) instead of (G, H and I) and (J),  (K, L, M and N) instead of (K), (L) and (M and N),  (O, P, Q, R, S, T and U) instead of (O, P and Q) and (R, S, T and U). From 1 January 2015 the transmission of Table 10 shall use the NACE Rev. 2 breakdown A*10. 3. The transmission of Table 12 shall use either the NACE Rev. 2 breakdown A*10 or the aggregated positions of NACE Rev. 2 breakdown A*10:  (G, H, I and J) instead of (G, H and I) and (J),  (K, L, M and N) instead of (K), (L) and (M and N),  (O, P, Q, R, S, T and U) instead of (O, P and Q) and (R, S, T and U). 4. The data transmission according to the breakdowns A*38 and A*64 of respectively items 26a and 44a of which: imputed rents of owner-occupied dwellings  specified in the Section REGROUPING AND CODING OF INDUSTRIES (A*), PRODUCTS (P*) AND FIXED ASSETS (FIXED CAPITAL FORMATION) (AN) of Annex IV is compulsory only for variables P.1, P.2, and B.1G specified in Table 3 of Annex B to Regulation (EC) No 2223/96. 5. With the first transmission due after 31 August 2011 under the ESA 95 transmission programme of national accounts data using NACE Rev. 2 or CPA 2008 data broken down by industry or product shall be supplied covering the following observation periods: (a) : Table 1 : from 2000 (2000Q1 for quarterly data) onwards; (b) : Table 3 : from 2000 onwards; (c) : Table 10 : 2009; (d) : Table 12 : 2009; (e) : Table 20 : from 2000 onwards; (f) : Table 22 : from 2000 onwards. Member States shall transmit annual data for Table 1, together with the first transmission of Table 1 quarterly for 2011Q2 and no later than 30 September 2011. 6. With the first transmission due after 31 August 2012 of Tables under the ESA 95 transmission programme of national accounts data using NACE Rev. 2 or CPA 2008 data broken down by industry or product shall be supplied covering at least the following observation periods: (a) Table 1 (except variables listed under Population, Employment, Compensation of employees ):  1990 (1990Q1 for quarterly data) onwards for Belgium, Denmark, Germany, Ireland, Greece, Spain, France, Italy, Luxembourg, Netherlands, Austria, Portugal, Finland, Sweden, and United Kingdom,  1995 (1995Q1 for quarterly data) onwards for Bulgaria, Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Romania, Slovenia, and Slovakia; (b) Table 3 (except variables listed under Employment and Compensation of employees ): 1995 onwards for A*10 and A*38; (c) Table 10: from 2000 onwards; (d) Table 12: from 2000 onwards. 7. For Tables 15, 16, 17, 18 and 19, no backward data using NACE Rev. 2 or CPA 2008 is required. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 310, 30.11.1996, p. 1. (2) OJ L 393, 30.12.2006, p. 1. (3) OJ L 145, 4.6.2008, p. 65. (4) OJ L 332, 30.11.2006, p. 21. ANNEX A*3 Seq. No NACE Rev. 2 sections Description 1 A Agriculture, forestry and fishing 2 B, C, D, E and F Mining and quarrying; manufacturing; electricity, gas, steam and air conditioning supply; water supply; sewerage, waste management and remediation activities; construction 3 G, H, I, J, K, L, M, N, O, P, Q, R, S, T and U Services A*10 Seq. No NACE Rev. 2 sections Description 1 A Agriculture, forestry and fishing 2 B, C, D and E Mining and quarrying; manufacturing; electricity, gas, steam and air conditioning supply; water supply; sewerage, waste management and remediation activities 2a C of which: manufacturing 3 F Construction 4 G, H and I Wholesale and retail trade; repair of motor vehicles and motorcycles; transportation and storage; accommodation and food service activities 5 J Information and communication 6 K Financial and insurance activities 7 L Real estate activities 8 M and N Professional, scientific and technical activities; administrative and support service activities 9 O, P, and Q Public administration and defence; compulsory social security; education; human health and social work activities 10 R, S, T and U Arts, entertainment and recreation, repair of household goods and other services A*21 Seq. No NACE Rev. 2 section NACE Rev. 2 divisions Description 1 A 01-03 Agriculture, forestry and fishing 2 B 05-09 Mining and quarrying 3 C 10-33 Manufacturing 4 D 35 Electricity, gas, steam and air conditioning supply 5 E 36-39 Water supply; sewerage, waste management and remediation activities 6 F 41-43 Construction 7 G 45-47 Wholesale and retail trade; repair of motor vehicles and motorcycles 8 H 49-53 Transportation and storage 9 I 55-56 Accommodation and food service activities 10 J 58-63 Information and communication 11 K 64-66 Financial and insurance activities 12 L 68 Real estate activities 13 M 69-75 Professional, scientific and technical activities 14 N 77-82 Administrative and support service activities 15 O 84 Public administration and defence; compulsory social security 16 P 85 Education 17 Q 86-88 Human health and social work activities 18 R 90-93 Arts, entertainment and recreation 19 S 94-96 Other service activities 20 T 97-98 Activities of households as employers; undifferentiated goods- and services-producing activities of households for own use 21 U 99 Activities of extra-territorial organisations and bodies A*38 Seq. No NACE Rev. 2 divisions Description 1 01-03 Agriculture, forestry and fishing 2 05-09 Mining and quarrying 3 10-12 Manufacture of food products, beverages and tobacco products 4 13-15 Manufacture of textiles, wearing apparel and leather products 5 16-18 Manufacture of wood and paper products, and printing 6 19 Manufacture of coke and refined petroleum products 7 20 Manufacture of chemicals and chemical products 8 21 Manufacture of basic pharmaceutical products and pharmaceutical preparations 9 22-23 Manufacture of rubber and plastic products, and other non-metallic mineral products 10 24-25 Manufacture of basic metals and fabricated metal products, except machinery and equipment 11 26 Manufacture of computer, electronic and optical products 12 27 Manufacture of electrical equipment 13 28 Manufacture of machinery and equipment n.e.c. 14 29-30 Manufacture of transport equipment 15 31-33 Manufacture of furniture; other manufacturing; repair and installation of machinery and equipment 16 35 Electricity, gas, steam and air-conditioning supply 17 36-39 Water supply; sewerage, waste management and remediation activities 18 41-43 Construction 19 45-47 Wholesale and retail trade; repair of motor vehicles and motorcycles 20 49-53 Transportation and storage 21 55-56 Accommodation and food service activities 22 58-60 Publishing, audiovisual and broadcasting activities 23 61 Telecommunications 24 62-63 Computer programming, consultancy and related activities; information service activities 25 64-66 Financial and insurance activities 26 68 Real estate activities 26a of which: imputed rents of owner-occupied dwellings 27 69-71 Legal and accounting activities; activities of head offices; management consultancy activities; architectural and engineering activities; technical testing and analysis 28 72 Scientific research and development 29 73-75 Advertising and market research; other professional, scientific and technical activities; veterinary activities 30 77-82 Administrative and support service activities 31 84 Public administration and defence; compulsory social security 32 85 Education 33 86 Human health activities 34 87-88 Social work activities 35 90-93 Arts, entertainment and recreation 36 94-96 Other service activities 37 97-98 Activities of households as employers; undifferentiated goods- and services-producing activities of households for own use 38 99 Activities of extraterritorial organisations and bodies A*64 Seq. No NACE Rev. 2 divisions Description 1 01 Crop and animal production, hunting and related service activities 2 02 Forestry and logging 3 03 Fishing and aquaculture 4 05-09 Mining and quarrying 5 10-12 Manufacture of food products, beverages and tobacco products 6 13-15 Manufacture of textiles, wearing apparel and leather products 7 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 8 17 Manufacture of paper and paper products 9 18 Printing and reproduction of recorded media 10 19 Manufacture of coke and refined petroleum products 11 20 Manufacture of chemicals and chemical products 12 21 Manufacture of basic pharmaceutical products and pharmaceutical preparations 13 22 Manufacture of rubber and plastic products 14 23 Manufacture of other non-metallic mineral products 15 24 Manufacture of basic metals 16 25 Manufacture of fabricated metal products, except machinery and equipment 17 26 Manufacture of computer, electronic and optical products 18 27 Manufacture of electrical equipment 19 28 Manufacture of machinery and equipment n.e.c. 20 29 Manufacture of motor vehicles, trailers and semi-trailers 21 30 Manufacture of other transport equipment 22 31-32 Manufacture of furniture; other manufacturing 23 33 Repair and installation of machinery and equipment 24 35 Electricity, gas, steam and air conditioning supply 25 36 Water collection, treatment and supply 26 37-39 Sewerage; waste collection, treatment and disposal activities; materials recovery; remediation activities and other waste management services 27 41-43 Construction 28 45 Wholesale and retail trade and repair of motor vehicles and motorcycles 29 46 Wholesale trade, except of motor vehicles and motorcycles 30 47 Retail trade, except of motor vehicles and motorcycles 31 49 Land transport and transport via pipelines 32 50 Water transport 33 51 Air transport 34 52 Warehousing and support activities for transportation 35 53 Postal and courier activities 36 55-56 Accommodation; food and beverage service activities 37 58 Publishing activities 38 59-60 Motion picture, video and television programme production, sound recording and music publishing activities; programming and broadcasting activities 39 61 Telecommunications 40 62-63 Computer programming, consultancy and related activities; information service activities 41 64 Financial service activities, except insurance and pension funding 42 65 Insurance, reinsurance and pension funding, except compulsory social security 43 66 Activities auxiliary to financial services and insurance activities 44 68 Real estate activities 44a of which: imputed rents of owner-occupied dwellings 45 69-70 Legal and accounting activities; activities of head offices; management consultancy activities 46 71 Architectural and engineering activities; technical testing and analysis 47 72 Scientific research and development 48 73 Advertising and market research 49 74-75 Other professional, scientific and technical activities; veterinary activities 50 77 Rental and leasing activities 51 78 Employment activities 52 79 Travel agency, tour operator reservation service and related activities 53 80-82 Security and investigation activities; services to buildings and landscape activities; office administrative, office support and other business support activities 54 84 Public administration and defence; compulsory social security 55 85 Education 56 86 Human health activities 57 87-88 Social work activities 58 90-92 Creative, arts and entertainment activities; libraries, archives, museums and other cultural activities; gambling and betting activities 59 93 Sports activities and amusement and recreation activities 60 94 Activities of membership organisations 61 95 Repair of computers and personal and household goods 62 96 Other personal service activities 63 97-98 Activities of households as employers; undifferentiated goods- and services-producing activities of households for own use 64 99 Activities of extraterritorial organisations and bodies P*3 Seq. No CPA 2008 sections Description 1 A Products of agriculture, forestry and fishing 2 B, C, D, E and F Mining and quarrying; manufactured products; electricity, gas, steam and air conditioning; water supply; sewerage, waste management and remediation services; constructions and construction works 3 G, H, I, J, K, L, M, N, O, P, Q, R, S, T and U Services P*10 Seq. No CPA 2008 sections Description 1 A Products of agriculture, forestry and fishing 2 B, C, D and E Mining and quarrying; manufactured products; electricity, gas, steam and air conditioning; water supply; sewerage, waste management and remediation services 2a C of which: manufactured products 3 F Constructions and construction works 4 G, H and I Wholesale and retail trade services; repair services of motor vehicles and motorcycles; transportation and storage services; accommodation and food services 5 J Information and communication services 6 K Financial and insurance services 7 L Real estate services 8 M and N Professional, scientific and technical services; administrative and support services 9 O, P, and Q Public administration and defence services; compulsory social security services; education services; human health and social work services 10 R, S, T and U Arts, entertainment and recreation services, repair of household goods and other services P*21 Seq. No CPA 2008 section CPA 2008 divisions Description 1 A 01-03 Products of agriculture, forestry and fishing 2 B 05-09 Mining and quarrying 3 C 10-33 Manufactured products 4 D 35 Electricity, gas, steam and air conditioning 5 E 36-39 Water supply; sewerage, waste management and remediation services 6 F 41-43 Constructions and construction works 7 G 45-47 Wholesale and retail trade services; repair services of motor vehicles and motorcycles 8 H 49-53 Transportation and storage services 9 I 55-56 Accommodation and food services 10 J 58-63 Information and communication services 11 K 64-66 Financial and insurance services 12 L 68 Real estate services 13 M 69-75 Professional, scientific and technical services 14 N 77-82 Administrative and support services 15 O 84 Public administration and defence services; compulsory social security services 16 P 85 Education services 17 Q 86-88 Human health and social work services 18 R 90-93 Arts, entertainment and recreation services 19 S 94-96 Other services 20 T 97-98 Services of households as employers; undifferentiated goods and services produced by households for own use 21 U 99 Services provided by extraterritorial organisations and bodies P*38 Seq. No CPA 2008 divisions Description 1 01-03 Products of agriculture, forestry and fishing 2 05-09 Mining and quarrying 3 10-12 Food products, beverages and tobacco products 4 13-15 Textiles, wearing apparel and leather products 5 16-18 Wood and paper products, and printing services 6 19 Coke and refined petroleum products 7 20 Chemicals and chemical products 8 21 Basic pharmaceutical products and pharmaceutical preparations 9 22-23 Rubber and plastics products, and other non-metallic mineral products 10 24-25 Basic metals and fabricated metal products, except machinery and equipment 11 26 Computer, electronic and optical products 12 27 Electrical equipment 13 28 Machinery and equipment n.e.c. 14 29-30 Transport equipment 15 31-33 Furniture; other manufactured goods; repair and installation services of machinery and equipment 16 35 Electricity, gas, steam and air-conditioning 17 36-39 Water supply; sewerage, waste management and remediation services 18 41-43 Constructions and construction works 19 45-47 Wholesale and retail trade services; repair services of motor vehicles and motorcycles 20 49-53 Transportation and storage services 21 55-56 Accommodation and food services 22 58-60 Publishing, audiovisual and broadcasting services 23 61 Telecommunications services 24 62-63 Computer programming, consultancy and related services; information services 25 64-66 Financial and insurance services 26 68 Real estate services 26a of which: imputed rents of owner-occupied dwellings 27 69-71 Legal and accounting services; services of head offices; management consulting services; architectural and engineering services; technical testing and analysis services 28 72 Scientific research and development services 29 73-75 Advertising and market research services; other professional, scientific and technical services; veterinary services 30 77-82 Administrative and support services 31 84 Public administration and defence services; compulsory social security services 32 85 Education services 33 86 Human health services 34 87-88 Social work services 35 90-93 Arts, entertainment and recreation services 36 94-96 Other services 37 97-98 Services of households as employers; undifferentiated goods and services produced by households for own use 38 99 Services provided by extraterritorial organisations and bodies P*64 Seq. No CPA 2008 divisions Description 1 01 Products of agriculture, hunting and related services 2 02 Products of forestry, logging and related services 3 03 Fish and other fishing products; aquaculture products; support services to fishing 4 05-09 Mining and quarrying 5 10-12 Food products; beverages; tobacco products 6 13-15 Textiles; wearing apparel; leather and related products 7 16 Wood and of products of wood and cork, except furniture; articles of straw and plaiting materials 8 17 Paper and paper products 9 18 Printing and recording services 10 19 Coke and refined petroleum products 11 20 Chemicals and chemical products 12 21 Basic pharmaceutical products and pharmaceutical preparations 13 22 Rubber and plastics products 14 23 Other non-metallic mineral products 15 24 Basic metals 16 25 Fabricated metal products, except machinery and equipment 17 26 Computer, electronic and optical products 18 27 Electrical equipment 19 28 Machinery and equipment n.e.c. 20 29 Motor vehicles, trailers and semi-trailers 21 30 Other transport equipment 22 31-32 Furniture; other manufactured goods 23 33 Repair and installation services of machinery and equipment 24 35 Electricity, gas, steam and air conditioning 25 36 Natural water; water treatment and supply services 26 37-39 Sewerage services; sewage sludge; waste collection, treatment and disposal services; materials recovery services; remediation services and other waste management services 27 41-43 Constructions and construction works 28 45 Wholesale and retail trade and repair services of motor vehicles and motorcycles 29 46 Wholesale trade services, except of motor vehicles and motorcycles 30 47 Retail trade services, except of motor vehicles and motorcycles 31 49 Land transport services and transport services via pipelines 32 50 Water transport services 33 51 Air transport services 34 52 Warehousing and support services for transportation 35 53 Postal and courier services 36 55-56 Accommodation and food services 37 58 Publishing services 38 59-60 Motion picture, video and television programme production services, sound recording and music publishing; programming and broadcasting services 39 61 Telecommunications services 40 62-63 Computer programming, consultancy and related services; information services 41 64 Financial services, except insurance and pension funding 42 65 Insurance, reinsurance and pension funding services, except compulsory social security 43 66 Services auxiliary to financial services and insurance services 44 68 Real estate services 44a of which: imputed rents of owner-occupied dwellings 45 69-70 Legal and accounting services; services of head offices; management consulting services 46 71 Architectural and engineering services; technical testing and analysis services 47 72 Scientific research and development services 48 73 Advertising and market research services 49 74-75 Other professional, scientific and technical services; veterinary services 50 77 Rental and leasing services 51 78 Employment services 52 79 Travel agency, tour operator and other reservation services and related services 53 80-82 Security and investigation services; services to buildings and landscape; office administrative, office support and other business support services 54 84 Public administration and defence services; compulsory social security services 55 85 Education services 56 86 Human health services 57 87-88 Residential care services; social work services without accommodation 58 90-92 Creative, arts and entertainment services; library, archive, museum and other cultural services; gambling and betting services 59 93 Sporting services and amusement and recreation services 60 94 Services furnished by membership organisations 61 95 Repair services of computers and personal and household goods 62 96 Other personal services 63 97-98 Services of households as employers; undifferentiated goods and services produced by households for own use 64 99 Services provided by extraterritorial organisations and bodies AN_F6: Breakdown of fixed assets Asset category Description AN.1111 dwellings AN.1112 other buildings and structures AN.11131 transport equipment AN.11132 other machinery and equipment AN.1114 cultivated assets AN.112 intangible fixed assets AN_F6 : Breakdown of fixed assets Asset category Description AN.1111 dwellings AN.1112 other buildings and structures AN.11131 transport equipment AN.11132 other machinery and equipment of which: AN.111321 office machinery and hardware of which AN.111322 radio, TV and communication equipment AN.1114 cultivated assets AN.112 intangible fixed assets of which: AN.1122 computer software